Citation Nr: 0125391	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  96-45 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Washington, D.C.


THE ISSUES

1. Entitlement to an increased evaluation for right tarsal 
tunnel syndrome and heel spurs, currently rated 10 percent 
disabling.

2. Entitlement to an increased evaluation for left tarsal 
tunnel syndrome and heel spurs, currently rated 10 percent 
disabling.


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from May 1977 to May 1989.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating action that 
denied ratings in excess of 10 percent each for right and 
left tarsal tunnel syndrome with heel spurs.  By decision of 
January 2000, the Board remanded the case to the RO for 
additional development of the evidence and for due process 
development.  

The Board notes that, in January 2001, the veteran had been 
scheduled to appear for a hearing before a Member of the 
Board in Washington, D.C.  A notation in the claims folder 
indicates that she failed to report for this hearing.  She 
did not contact the RO or the Board to request that her 
hearing be rescheduled.  See 38 C.F.R. §§ 20.702(d), 
20.704(d) (2001).


FINDINGS OF FACT

1. Attempts to obtain all relevant evidence necessary for an 
equitable disposition of the veteran's appeal have been 
made by the RO.

2. The current medical evidence of record is inadequate for 
rating purposes, and a VA examination is necessary to 
determine entitlement to increased ratings for right and 
left tarsal tunnel syndrome and heel spurs.

3. The veteran failed without good cause to report for a VA 
examination scheduled in conjunction with her claims for 
increase.



CONCLUSION OF LAW

The criteria for ratings in excess of 10 percent each for 
right and left tarsal tunnel syndrome and heel spurs have not 
been met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.655 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

By rating action of September 1989, the RO granted service 
connection for right and left tarsal tunnel syndrome and heel 
spurs, and each disability was assigned a 10 percent rating.  

In September 1995, the veteran notified the RO that her 
service-connected foot disabilities had worsened and that she 
wanted to be medically re-evaluated.  

VA Medical Center (VAMC) records indicate that the veteran 
failed to report for an examination scheduled for November 
1995.

By rating action of December 1995, the RO denied ratings in 
excess of 10 percent each for right and left tarsal tunnel 
syndrome and heel spurs.

In her February 1996 Notice of Disagreement, the veteran 
stated that she failed to report for her November 1995 VA 
examination because her driving route to the VAMC had been 
blocked, and she was unfamiliar with alternate routes.  She 
indicated that her husband had informed the VAMC of her 
inability to report and had made another appointment for her 
later in the day, but that he had been unable to contact her 
to inform her of the new examination time.  She requested to 
be re-scheduled for another VA examination.

On VA examination of October 1996, the veteran complained of 
pain in the first metatarsophalangeal joints bilaterally, and 
tingling and numbness of both feet anteriorly.  She gave a 
history of cramps in her feet which were relieved by heat.  
She also gave a history of heel spurs and associated pain, 
especially in hot and cold weather.  She indicated that she 
used arch supports under both feet, especially when running 
or for prolonged walking.  On examination, posture was normal 
on standing and rising on toes and heels, and gait was 
normal.  The skin over the feet appeared normal, and skin 
temperature was normal to touch.  Dorsalis pedis pulses were 
palpable at 2+ bilaterally.  No dystrophy of the toenails was 
detected, and there were no calluses on the toes or soles of 
the feet.  There was mild pes planus bilaterally, as well as 
bilateral hallux valgus deformities.  Palpation revealed 
marked tenderness under the sole of the right foot, and mild 
tenderness under the sole of the left foot and over the heels 
bilaterally.  Dorsiflexion and plantar flexion were performed 
"up to 10 degrees, and 35 degrees bilaterally" without 
objective evidence of pain.  Muscle strength was normal for 
the dorsiflexors and plantar flexors of both feet and for the 
dorsiflexors of both great toes.  X-rays revealed no 
significant osseous, joint, or soft tissue abnormalities.  
The diagnoses were bilateral hallux valgus deformities, 
bilateral mild pes planus, bilateral tarsal tunnel syndrome, 
and bilateral heel spurs.

In January 2000, the RO ordered a VA examination for the 
purpose of evaluating the veteran's foot disabilities, which 
examination was scheduled for a date in late April 2000.  In 
mid-April, the veteran contacted the RO and indicated that 
she would be unable to report for the examination on the 
appointed date, and requested that she be re-scheduled for 
another examination in May 2000.  The RO failed to re-
schedule the examination, and instead issued a Supplemental 
Statement of the Case (SSOC) wherein her claim for an 
increased rating for right tarsal tunnel syndrome and heel 
spurs was denied on the grounds that she had failed to report 
for a VA examination.  The SSOC failed to note that she had 
requested that the examination be re-scheduled, failed to 
cite 38 C.F.R. § 3.655, and did not address the pending issue 
of an increased rating for left tarsal tunnel syndrome and 
heel spurs.  

The veteran pursued her appeal and requested a hearing before 
a Member of the Board.  By letter of October 2000, the Board 
notified the veteran that a hearing had been scheduled for 
her before a Member of the Board in Washington, D.C. for a 
date in January 2001.  A notation on a copy of that letter in 
the claims folder indicates that the veteran failed to appear 
for the hearing.  There is no evidence that she attempted to 
reschedule the hearing.

By decision subsequently in January 2001, the Board remanded 
this case to the RO for further development of the evidence 
and for due process development, to include rescheduling the 
veteran for a new VA examination pursuant to her pending 
request.  

Pursuant to the Board Remand Order, in May 2001 the RO 
requested a new VA examination of the veteran, and the record 
indicates that she was notified of the examination at her 
address of record.  A subsequent report from the VAMC 
indicates that the veteran failed to report for that 
examination.  The RO also notified the veteran of the Board's 
May 2001 Remand Order and instructed her with regard to the 
evidence necessary to substantiate her claim.  No response 
was received from the veteran.

By SSOC issued in July 2001, the RO notified the veteran that 
38 C.F.R. § 3.655 provided for the denial of her claims due 
to her failure to report for the scheduled examination 
without demonstrated good cause for not reporting.

II.  Analysis

Initially, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  Regulations implementing the VCAA (codified at    38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  The VCAA 
and the implementing regulations pertinent to the issue on 
appeal are liberalizing and are therefore applicable to the 
issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

The VCAA law and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require the VA to notify a claimant of any information and 
medical or lay evidence not previously provided to the VA 
that is necessary to substantiate the claim.  As part of the 
notice, the VA is to specifically inform the claimant of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.

In this case, the Board notes that the RO properly undertook 
to schedule a VA examination for the veteran in May 2001, and 
that she was notified of the scheduled examination, but 
failed to report, and offered no good cause for not 
reporting.  Earlier, she had been scheduled to testify at a 
hearing before a Member of the Board in January 2001, and she 
also failed to appear for the hearing.  She was informed of 
the Board's January 2001 Remand Order and was invited to 
submit evidence necessary to substantiate her claim, and 
again she did not respond.  The veteran has not identified, 
and the Board is not aware of, any additional evidence or 
information which could be obtained to substantiate her 
claim.  In sum, the Board finds that the facts relevant to 
this claim have been properly developed to the extent 
possible, and that there is no further action to be 
undertaken to comply with the provisions of the VCAA.

Under the applicable criteria, when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  38 C.F.R. § 3.655(a).  When a claimant fails to 
report for an examination scheduled in conjunction with a 
claim for an increase, the claim shall be denied.  38 C.F.R. 
§ 3.655(b).

In this case, a VA examination is necessary to establish 
entitlement to increased ratings for the veteran's right and 
left tarsal tunnel syndrome and heel spurs.  She failed to 
report for a scheduled VA examination in May 2001, and 
offered no explanation which might be considered good cause 
for not reporting.  The medical evidence of record consists 
of a sole October 1996 VA examination report that served as 
the basis for continuing the 10 percent ratings currently 
assigned her right and left tarsal tunnel syndrome and heel 
spurs.  While she contends that her disabilities warrant 
higher ratings than those currently assigned, the medical 
evidence of record indicates otherwise.  Thus, it was deemed 
essential that a further VA examination be performed before 
her contentions could be addressed.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the duty to assist is not always a one-way street, 
and that the veteran must cooperate with the VA's efforts to 
provide an adequate medical examination.   See Olson v. 
Principi,   3 Vet. App. 480 (1992) (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1991)).  Where the law is 
dispositive of the claim, the claim should be denied because 
of lack of legal merit under the law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994). 

The evidence in this case shows that the veteran has provided 
no adequate explanation for her failure to report for the 
most recent VA examination scheduled for May 2001 in 
conjunction with her claims for increase.  Therefore, in 
accordance with the provisions of 38 C.F.R. § 3.655, of which 
the veteran has been duly notified, the Board finds that the 
appeal with respect to the issues of increased evaluations 
for right and left tarsal tunnel syndrome and heel spurs must 
be denied.  



ORDER

An increased evaluation for right tarsal tunnel syndrome and 
heel spurs is denied.  An increased evaluation for left 
tarsal tunnel syndrome and heel spurs is denied.



		
	THOMAS A. PLUTA
	Member, Board of Veterans' Appeals



 

